IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 March 1, 2016 Session

                  WESLEY JONES v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                    No. 1006236    James C. Beasley, Jr., Judge


               No. W2015-01481-CCA-R3-PC - Filed August 11, 2016
                        _____________________________

The Petitioner, Wesley Jones, appeals the Shelby County Criminal Court‟s denial of his
petition for post-conviction relief from his first degree murder conviction and resulting
life sentence. On appeal, he contends that he received the ineffective assistance of
counsel in numerous respects and that the post-conviction court erred by denying his
request for a DNA expert and for DNA testing. We affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., delivered the opinion of the Court, in which ROBERT L.
HOLLOWAY, JR., J., joined. THOMAS T. WOODALL, P.J., filed a concurring opinion.

Lance R. Chism, Memphis, Tennessee, for the Appellant, Wesley Jones.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Alanda Dwyer, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       The Petitioner‟s conviction relates to the death of Glenda Kimball, who died from
manual strangulation. The State‟s proof at the trial showed that the Petitioner was the last
person seen with the victim before her body was found approximately twenty-four hours
later. The Petitioner admitted he spent time with the victim on the day before her body
was found. The medical proof showed that the victim died about twenty-four hours
before her body was found. Skin cells underneath the victim‟s fingernails contained the
Petitioner‟s DNA. The Petitioner had scratches he claimed came from a physical
altercation with someone who attempted to steal his money at a nightclub. The medical
evidence showed the victim engaged in sexual intercourse shortly before her death, but
no semen was detected from the evidence collected in the sexual assault kit. State v.
Wesley Jones, No. W2012-00301-CCA-R3-CD, 2013 WL 772782, at *1-4 (Tenn. Crim.
App. Feb. 27, 2013), perm. app. denied (Tenn. July 11, 2013).

       In his post-conviction petition and amended petitions, the Petitioner raised
numerous allegations of ineffective assistance of counsel. As relevant to this appeal,
those allegations are that counsel was ineffective for (1) failing to file a motion to
suppress evidence as a result of police questioning of the Petitioner and collection of
DNA evidence from him on the day after the victim‟s body was discovered, (2) failing to
object to a DNA expert‟s report and testimony, (3) failing to retain a defense DNA
expert, (4) failing to advise the Petitioner he could not be impeached with the underlying
facts of his prior convictions, (5) failing to develop a defense that a third party killed the
victim, (6) failing to call a witness to impeach a State‟s witness‟s testimony that the
Petitioner never stole from the State‟s witness, (7) failing to request an in camera
inspection of a State‟s witness‟s medical records, (8) failing to request a mistrial, and (9)
committing cumulative errors and omissions which deprived the Petitioner of the
effective assistance of counsel. After filing the petition and amended petitions, the
Petitioner filed a petition for DNA testing pursuant to the Post-Conviction DNA Analysis
Act. See T.C.A. §§ 40-30-301 to -313 (2012). He sought DNA testing of evidence from
the sexual assault kit, comparison with the Petitioner‟s DNA, and if no match to the
Petitioner‟s DNA occurred, he sought testing of a third person‟s DNA and if the DNA
profile matched neither his nor the third person‟s DNA, he sought entry of the data into
the Combined DNA Index System (CODIS). The Petitioner filed a second request for
DNA testing of evidence collected from the victim‟s fingernail clippings, comparison
with the Petitioner‟s DNA, and if no match to his DNA occurred, he sought testing of a
third person‟s DNA, and if the DNA profile matched neither his nor the third person‟s
DNA, he sought entry of the data into CODIS.

        At the post-conviction hearing, Memphis Police Lieutenant Deborah Carson
testified that the Petitioner was brought to the homicide office on March 14, 2010, at
about 1:30 p.m. She and Sergeant Kevin Lundy entered the interview room to talk to the
Petitioner around 3:15 to 3:30 p.m. She said the Petitioner might have been in a leg
shackle but was not handcuffed. She said the Petitioner was advised of his Miranda
rights and signed a waiver at 3:33 p.m.

       Lieutenant Carson testified that the Petitioner gave the following statement: He
knew the victim from the neighborhood but had not seen her in a while. He knew the
victim by the nickname “Give Me a Dime” and said she smoked crack cocaine “now and
then.” He had not been to “that park” in a while. On the day the victim was killed, the
Petitioner had gone to a couple of clubs, had worked until 11:00 p.m., and had walked
                                             -2-
alone in the neighborhood. The Petitioner stated that before he went to the clubs, he had
been at a store and had seen the victim but had not walked with her or another woman.
He said that he stayed at the “Betty Boo” club until it closed and that when he walked
out, he and a man “grabbed each other” after the man tried to snatch $20 from his hand.
The Petitioner consented to giving a DNA sample, and he signed a consent form. The
Petitioner stated he had not had contact with, smoked with, or had sex with the victim.
He said that he never touched the victim, that his DNA would not be found, and that did
not know “why people would put his name in this.” Lieutenant Carson said the statement
ended at 3:50 p.m.

       Lieutenant Carson testified that the Petitioner gave a second statement from 4:29
to 5:05 p.m. In it, the Petitioner said: He last saw the victim about two weeks earlier. It
was impossible for someone to have seen him in a park with the victim, and the person
must have been mistaken about his identity. His DNA would not be on the victim, and
his skin would not be under her fingernails. He would take a polygraph examination. He
would not hurt a woman or kill anyone. When asked about scratches, he showed the
investigators a recent scratch on his elbow and said it was from a “tussle” at a club. The
scratches were not from the victim. The victim would not have tried to rob him. When
asked to lift his shirt, the Petitioner showed the officers several scratches on the back of
his arm and his back. He had a scratch on his face.

       Lieutenant Carson testified that the Petitioner signed a written statement at 6:22
p.m. The written statement was based upon the 4:29 to 5:05 p.m. interview. After he
signed the statement, the Petitioner was released and left the police department. She
acknowledged that the statement included the Miranda rights, which she said they
reviewed with the Petitioner. When asked why the written statement was designated
“defendant‟s statement,” rather than “witness statement,” Lieutenant Carson said the
Petitioner was a suspect when he gave the statement.

        Lieutenant Carson agreed that the Petitioner was cooperative, that he was eager to
tell them what he did and did not know, that he never indicated he did not want to talk to
them, and that he agreed to give a DNA sample. She said they never told the Petitioner
he had to stay at the police department. Although she did not recall whether she saw the
Petitioner in a leg shackle, she agreed her report stated he had walked out to smoke and
that he went outside to try to call someone to pick him up after giving the written
statement. She said the Petitioner was not under arrest when he gave the statement.
When asked if usual policy was to put a leg shackle on a person in this situation, she said,
“It has happened, yes.”




                                            -3-
       Memphis Police Sergeant Kevin Lundy testified that in the course of investigating
the victim‟s homicide, the police received information that Bernard Fitch1 had seen the
victim and the Petitioner together at a store and later saw them walking in a park.
Sergeant Lundy said the time Mr. Fitch stated he saw the Petitioner and the victim
together corresponded with the time of death identified by the medical examiner.
Sergeant Lundy said the police received information from another individual that the
person heard in the neighborhood the Petitioner was responsible for the victim‟s
homicide. He said the police received descriptions of the clothing worn by the person
who was with the victim.

       Sergeant Lundy testified that on March 14, 2010, he and Sergeant Mundy Quinn
went to the Petitioner‟s mother‟s house and that the Petitioner‟s mother was evasive
about the Petitioner‟s whereabouts. Sergeant Lundy said he and Sergeant Quinn talked to
a man who said he was on his way to pick up the Petitioner. They followed the man
from the Petitioner‟s mother‟s house to an apartment complex and called for an officer in
a patrol car to meet them. Sergeant Lundy said none of the blue lights were activated on
the police cars. Sergeant Lundy said the Petitioner walked out of an apartment wearing
clothing that matched the description they received of the person seen with the victim.
Sergeant Lundy called out to the Petitioner, who said, “I was just fixing to call y‟all.”
Sergeant Lundy told the Petitioner they needed to talk to him, and the Petitioner agreed.
Sergeant Lundy agreed the exchange was cordial. Sergeant Lundy said they needed the
Petitioner to “go downtown” but did not recall if the Petitioner asked if they could stay
and talk there. He said the Petitioner agreed to go with them. Sergeant Lundy told the
Petitioner, “I have to put you in the back of this patrol car” and advised him he would
need to be handcuffed consistent with department policy regarding individuals in the
back of patrol cars. Sergeant Lundy said the Petitioner was patted down for weapons and
although he did not specifically recall handcuffing the Petitioner, he thought the
Petitioner was placed in handcuffs.

       Sergeant Lundy testified that the Petitioner was taken to the homicide office, that
his ankle was shackled to a stool, and that he remained in the room for one and one-half
hours until he was interviewed. Sergeant Lundy said other officers offered food, coffee,
and use of the restroom during the wait. During this time, Sergeant Lundy obtained a
search warrant for the Petitioner‟s DNA. Sergeant Lundy said he and Sergeant Carson
entered the room to interview the Petitioner around “[t]hree-something” p.m. He offered
the Petitioner food, water, and use of the restroom. After obtaining biographical
information from the Petitioner, Sergeant Lundy reviewed the Miranda rights form with

1
 During the post-conviction proceedings, the witnesses and counsel referred at various times to
Bernard Fitch and to Autra Fitch. Mr. Fitch‟s trial testimony indicates that his name is Autra
Bernard Fitch.
                                             -4-
the Petitioner. He thought the Petitioner read the form aloud and said the Petitioner
seemed to understand the rights and signed the form.

       Sergeant Lundy testified that regarding the day the victim was last seen alive, the
Petitioner stated the following: The Petitioner knew the victim by a nickname. He saw
“them” at a store. The Petitioner had three cocaine-laced marijuana cigarettes. The
Petitioner went to a bar and later returned to the store, where he saw the victim again.
The Petitioner denied any sexual or other physical contact with the victim.

        Sergeant Lundy testified that he asked the Petitioner for a DNA sample around
4:30 p.m., and the Petitioner “said he wouldn‟t mind at all.” Sergeant Lundy noticed
“[r]elatively fresh” scratches on the Petitioner‟s arms when the Petitioner removed his
coat. When Sergeant Lundy asked if the Petitioner had other scratches, the Petitioner
said he did and removed his shirt to reveal scratches on his back. Sergeant Lundy said
the Petitioner stated the scratches occurred during a “tussle” with some men who tried to
rob him.

       Regarding the Miranda rights waiver, Sergeant Lundy thought the Petitioner read
it aloud. Sergeant Lundy said the Petitioner was not questioned before being advised of
his Miranda rights. Sergeant Lundy said the Petitioner also signed a consent form to
provide a DNA sample. Sergeant Lundy said the Petitioner‟s written statement was titled
“defendant‟s statement” because the Petitioner was a “potential suspect.” Sergeant
Lundy said the Petitioner was released after signing the statement.

       When asked if the Petitioner was under arrest on March 14, 2010, Sergeant Lundy
said, “I‟m going to say no.” Sergeant Lundy said the Petitioner came to the police
department “freely.”

       Sergeant Lundy testified that the person who found the body, Errol Davis, was
interviewed but was not a suspect. Sergeant Lundy did not know whether he was aware
during the investigation that Mr. Davis had schizophrenia. Sergeant Lundy said he had
read Bernard Fitch‟s statement before he talked to the Petitioner and agreed Mr. Fitch
selected the Petitioner from a photograph lineup. Sergeant Lundy said he had reviewed
Mr. Fitch‟s criminal history when Mr. Fitch was interviewed on March 13, 2010.
Sergeant Lundy said he received information from Lawrence Goodwin, whose nickname
was “Tuff,” on March 13 that drug users in the neighborhood were saying a person
named “Wes” or “West Coast” had been with the victim and had killed her. Mr.
Goodwin told Sergeant Lundy that he knew Wes, that Wes was a crack cocaine user, and
that Wes was violent when he smoked crack. Sergeant Lundy agreed the victim‟s
daughter told him before he interviewed the Petitioner that the Petitioner had been seen
wearing clothing that matched the clothing the Petitioner wore when he was questioned.
                                           -5-
Sergeant Lundy agreed the victim‟s daughter also told him a neighbor named Andre saw
the victim with Tuff around 3:00 p.m. on March 11.

       Tennessee Bureau of Investigation (TBI) Special Agent Forensic Scientist Donna
Nelson testified that she conducted DNA testing of some of the evidence in this case.
She said vaginal, anal, oral, abdominal, neck and chest swabs from the victim were tested
and failed to show the presence of semen. She said that if semen was not detected, TBI
policy provided that DNA testing would not be conducted. She said anal, vaginal, and
oral swabs still existed and could be tested for DNA. She tested the abdominal and chest
swabs for DNA but did not obtain a profile due to insufficient or degraded DNA. She
said that a neck swab contained female DNA but that she could not obtain a profile
because the DNA was insufficient or degraded. She did not test debris found on the
victim‟s chest for DNA, nor did she test the contents of an envelope labeled “foreign
material.” When asked if she tested a jacket, she said she was unaware of one having
been collected. She did not conduct any testing of hair evidence because the TBI did not
do hair testing. The court noted that the trial transcript reflected the jacket had not been
tested. Agent Nelson said she helped Kevin Lundy package the fingernail clippings and
send them to Orchid Cellmark. She agreed that she recommended further testing because
she thought it would be helpful but that she did not make the same recommendation for
other evidence. She agreed that for the items on which no semen was found, the
likelihood of finding DNA was not high.

       Regarding the abdominal, chest, and neck swabs, Agent Nelson testified that she
had some untested swabs remaining after her testing. When asked if STR or YSTR DNA
testing could be done on the untested samples, she said she would not do STR DNA
testing on any untested samples because the testing would consume the samples and her
STR testing had not revealed the presence of DNA. She acknowledged the possibility
DNA might exist on the swabs, but she said she usually used the portion of a sample that
was most stained.

       Regarding DNA testing of the jacket, she said the TBI laboratory had never tested
an entire jacket for touch DNA and said it would be an intensive process. She said that
typically, only the portions of a garment that appeared to have stains or the locations
where a person said he or she was touched were tested. She said that if the jacket had
been recovered in an abandoned house six weeks after the offense, this would affect the
DNA test results.

      Memphis Police Sergeant Mundy Quinn testified that he and Sergeant Lundy
spoke with the Petitioner on March 14, 2010. Sergeant Quinn said he and Sergeant
Lundy went to the Petitioner‟s mother‟s house, but the Petitioner was not home. They
followed a man, who told them he was going to pick up the Petitioner, to an apartment
                                            -6-
complex. When the Petitioner emerged from an apartment, he said, “I was getting ready
to call y‟all.” Sergeant Quinn said he and Sergeant Lundy wore their guns visibly.
Sergeant Quinn said the Petitioner was taken “downtown.” He did not know whether the
Petitioner was searched and handcuffed but said it was departmental policy to search and
handcuff a person who was put in the back of a marked patrol car. He said the person
who would have knowledge would be the uniformed officer who transported the
Petitioner. Sergeant Quinn said that the Petitioner was not under arrest but that the
Petitioner was a person of interest in the victim‟s homicide. He said the Petitioner went
voluntarily for the interview. He said the Petitioner was released after the interview.

       Sergeant Quinn testified that at the police department, Sergeant Lundy obtained
the Petitioner‟s DNA sample. He said that when the Petitioner was arrested in October of
an unspecified year, he and Sergeant Lundy interviewed the Petitioner. Sergeant Quinn
said the Petitioner was advised of his rights, read them aloud, signed a waiver, and
verbally indicated his understanding. When Sergeant Quinn questioned the Petitioner
about the scratches, the Petitioner stated he had been in an altercation at Betty Boo‟s.
When the Petitioner was questioned about why his DNA was under the victim‟s
fingernails, the Petitioner said it was impossible. Sergeant Quinn said the Petitioner
denied having sex with the victim.

       Eddie Jackson, the Petitioner‟s stepfather, testified that he and the Petitioner‟s
mother spoke with detectives who came to their house in March 2010. He told the
detectives he was going to pick up the Petitioner, and they followed him to an apartment
complex. He said that the detectives were in a single car and that they did not activate
blue lights. When he arrived, the Petitioner came out of an apartment, and the detectives
told the Petitioner they wanted him to come with them to answer some questions. Mr.
Jackson said that he did not remember exactly what happened but that the Petitioner
“wound up in handcuffs.” He said they had to wait for a patrol car to arrive.

       Trial counsel testified that he did not file a motion to suppress. He said that he
was not the original attorney but that when he received the case, the discovery
information contained a police report supplement stating that when the Petitioner was
approached by detectives, he told them he was getting ready to call them. He said that he
asked the Petitioner about the account of the encounter in the discovery materials and that
the Petitioner did not refute the information. Counsel did not recall whether he asked the
Petitioner if the Petitioner had been handcuffed when the Petitioner was transported to
the police department. Counsel said he always asked a client if the client asked for an
attorney or told the police the client did not want to speak with them. Counsel said
nothing the Petitioner said about the Petitioner‟s March 14, 2010 encounter with the
police caused counsel any concern that warranted a motion to suppress. He said the
Petitioner did not understand why he had not been cleared of suspicion after having
                                            -7-
cooperated and having provided a DNA sample. Counsel did not recall specifically what
the Petitioner said, but counsel said that generally, the Petitioner indicated he wanted to
talk to the police to find out “why his name was in it” and to exonerate himself.

       Trial counsel was questioned about a police report supplement that said, “Writer
and Sergeant Lundy approached [the Petitioner] and he said he was getting ready to call
us. Writer asked for uniform officer to make the scene and transport [the Petitioner] to
the Homicide office.” Counsel said he was unconcerned that an arrest or seizure
occurred and again noted the Petitioner wanted to talk to the police. He said that a
witness identified the Petitioner as the last person seen with the victim, that the time of
death was near the time they were seen together, and that this evidence would be a valid
reason for the Petitioner to be questioned. Based upon this evidence, counsel did not
think a judge would have granted a motion to suppress, even if the judge determined that
a detention or arrest occurred, because probable cause existed. Counsel did not think the
search warrant for DNA evidence lacked probable cause.

        Trial counsel testified that the Petitioner told him the Petitioner realized after he
had been in jail that his statement to the police had been incorrect and that he
remembered the victim‟s slapping his face and leaving a scratch. Counsel said they
discussed that the only way for this evidence to reach the jury was if the Petitioner
testified.

       Trial counsel testified that he objected to the testimony of Huma Nasir, an analyst
from Orchid Cellmark, because she did not collect the substance from under the victim‟s
fingernails. He said he did not object based upon the Confrontation Clause because in his
experience, chain of custody and Confrontation Clause arguments had never been
successful in similar situations. He did not interview Ms. Nasir before the trial, but he
talked to the TBI special agent who conducted testing. Counsel said that at the time of
the September 2011 trial, he had not been aware that a Confrontation Clause challenge
existed if a witness from a laboratory had not personally tested evidence. He said he did
not make a hearsay objection to Ms. Nasir‟s testimony about the test results because he
thought Ms. Nasir tested the evidence herself. He did not think a viable chain of custody
objection existed relative to the evidence submitted to Orchid Cellmark.

       Trial counsel testified that he did not retain a defense expert to conduct DNA and
serology testing because based upon his past experience, the TBI was straightforward.
He said he had a previous case in which a TBI special agent showed him the evidence,
the problems with the case, and how the DNA showed that someone other than counsel‟s
client was likely the killer. He did not think a defense expert would have helped him
cross-examine the State‟s expert witnesses more effectively. Relative to this case,
counsel said that he met with Agent Nelson for one to one and one-half hours, that she
                                            -8-
explained the DNA would have remained under the victim‟s fingernails for no more than
twenty-four to forty-eight hours, and that the Petitioner‟s DNA under the victim‟s
fingernails indicated the Petitioner and the victim had contact within twenty-four hours.
He said that although the prosecutor did not ask Agent Nelson about this point, Ms. Nasir
testified about it. Counsel agreed that with regard to the items that were tested and failed
to reveal the presence of semen, he did not specifically consider whether testing by a
defense expert might be detrimental to the defense because it might reveal the
Petitioner‟s DNA.

        Trial counsel testified that he did not request a pretrial hearing to determine the
admissibility of the Petitioner‟s prior convictions if the Petitioner testified. He said that
typically, a judge conducted such a hearing during or immediately before a trial. Counsel
said he advised the Petitioner of “what could be used against him” if the Petitioner
testified. He agreed the State filed a notice of intent to impeach the Petitioner with prior
convictions pursuant to Tennessee Rule of Evidence 609. Counsel said that he and the
Petitioner had many discussions about whether the Petitioner would testify and that he
advised the Petitioner the decision was the Petitioner‟s. Counsel said the Petitioner
decided not to testify in order to prevent the jury from learning of the prior convictions.
Counsel said he had been aware at the time of appellate cases holding that drug crimes
were not probative of truthfulness, that robbery offenses were crimes of dishonesty, and
that violent crimes were not necessarily probative of truthfulness. He said that if
evidence of only some of the Petitioner‟s prior convictions were admitted, the effect
would be the same as evidence of all of them. Counsel did not specifically recall whether
he made clear to the Petitioner that evidence of the prior convictions was limited to the
convictions and their respective dates.

       Trial counsel testified the Petitioner told him that the victim wanted the
Petitioner‟s crack cocaine but that the Petitioner did not want to give her any because she
owed the Petitioner money. The Petitioner told counsel that the victim slapped him and
scratched his cheek in the process and that the Petitioner did not hit her. Counsel said the
Petitioner did not tell the detectives because the Petitioner “did not think much of it at the
time.” Counsel noted that the Petitioner‟s testimony would have provided an explanation
about the Petitioner‟s DNA being under the victim‟s fingernails but would not have
explained the scratches elsewhere on his body.

       Regarding his cross-examination of Mr. Fitch, trial counsel agreed that he asked
Mr. Fitch if he had a vendetta against the Petitioner, that Mr. Fitch denied accusing the
Petitioner of stealing from him, and that Mr. Fitch did not think the Petitioner stole from
him. Counsel agreed he would have looked at prior counsel‟s investigator‟s notes, in
which the investigator stated Mr. Fitch accused the Petitioner of stealing from him.
Counsel noted that when cross-examining a witness, a lawyer was able to judge the jury‟s
                                             -9-
response and level of interest as it related to the lawyer‟s point. Counsel said that he did
not think cross-examination of Mr. Fitch about his prior allegation the Petitioner stole
from Mr. Fitch was working with the jury and that counsel pursued it to the extent he
thought appropriate. Counsel thought the alleged theft took place years before the events
of this case and did not think a person would hold a grudge that long. Regarding trial
counsel‟s decision not to call Elizabeth Benson as a witness to testify about Mr. Fitch‟s
inconsistent statement to her, counsel said he thought it was “a whole lot of effort” to
prove a point that was not of consequence at the trial.

       Trial counsel testified that he did not introduce evidence of the victim‟s
prostitution convictions from ten or more years earlier in order to suggest she might have
been killed by a client while working as a prostitute because he thought this approach
would alienate the jury.

        Trial counsel testified that on the advice of prior counsel, he investigated Mr.
Davis, the person who found the victim‟s body in an obscure location. Trial counsel said
he had information about Mr. Davis‟s schizophrenia and planned to use the information
at the trial if Mr. Davis “came across as suspicious” as having committed the offense. He
said, however, that Mr. Davis “came across as an older gentleman who had had a hard
life” and had been collecting cans to sell for money and that he did not appear suspicious
or angry. Counsel said that although he attempted to cast suspicion on Mr. Davis by
inquiring about Mr. Davis‟s searching for cans at night, Mr. Davis explained that he had
discovered the victim‟s body before dark, that he had walked for about one hour to get to
the fire department to report what he had seen, and that the police did not arrive until one
and one-half to two hours after the discovery, by which time night had fallen. Counsel
said that in his opinion, the information about Mr. Davis‟s schizophrenia would not have
had any impact on the jury‟s impression of Mr. Davis and would have turned the jury
against himself and the Petitioner. He acknowledged he never considered issuing a
subpoena for Mr. Davis‟s mental health records and said he thought he had “enough
ammunition” in a report in his possession. Counsel said he did not ask Mr. Davis about
an aggravated assault conviction from almost twenty years earlier because in his opinion,
the jury would not believe Mr. Davis, who was elderly, had raped and strangled the
victim. Counsel said that Mr. Davis‟s DNA was collected and that there was no DNA
collected from the victim‟s body “that didn‟t turn out to be [the Petitioner].”

       Trial counsel acknowledged his timesheet, which reflected that he visited the
Petitioner in jail twice. Counsel said he saw the Petitioner on court hearing dates.
Counsel said the case was “ready to be tried, essentially” when he was appointed as
substitute counsel. He said his investigator met with the Petitioner and interviewed the
witnesses in preparation for the trial.

                                           -10-
        Trial counsel testified that he did not request a mistrial when Sergeant Lundy
testified about “people in the neighborhood” when asked why the police began focusing
on the Petitioner. Counsel said he thought that objecting was sufficient and that a mistrial
was not warranted. Counsel said he requested a mistrial relative to Sergeant Lundy‟s
explanation at the trial that Sergeant Lundy did not collect a DNA specimen from another
individual because “everything checked out” relative to the individual.

       The Petitioner testified that he met with trial counsel twice before the trial. He
said counsel prepared him for the trial and told him counsel had an investigator working
on the case. The Petitioner said counsel always seemed rushed in their meetings. The
Petitioner said that he had his mother call counsel to inquire about the status of the case,
which prompted the second meeting. The Petitioner said that counsel never asked him
about the night of the victim‟s death but that he discussed the night with the defense
investigator. He said they never discussed obtaining a defense DNA expert, testing the
evidence collected from the victim, or defense strategy.

       The Petitioner testified that neither trial counsel nor the defense investigator asked
him about his interaction with the police on March 14, 2010. The Petitioner said that on
the morning of March 14, he was at a friend‟s house. He said his mother called around
9:00 to 10:00 a.m. and stated Sergeant Lundy wanted to speak with him and had left a
business card with the Petitioner‟s mother. The Petitioner said that he waited for his
stepfather, Eddie Jackson, to pick him up and that when Mr. Jackson arrived, two police
officers approached the Petitioner. The Petitioner said Sergeant Lundy asked his name
and told the Petitioner they needed to talk to him. The Petitioner said that he stated he
had been going to call them, that he asked if they could talk there, and that Sergeant
Lundy responded that he needed to take the Petitioner to the police station. The
Petitioner said that he was searched, that Sergeant Lundy called for a patrol car, that the
Petitioner was handcuffed, and that he was taken to the police station in the patrol car.
The Petitioner said he asked the officer who transported him whether he was under arrest
and that the officer told him, “[I]t‟s procedure.” The Petitioner said he did not feel free to
leave and thought he was under arrest. The Petitioner said that he did not want to go to
the police station and that he wanted to talk to them where he had been. The Petitioner
stated that at the police station, the officers shackled his leg to a table in the homicide
department. The Petitioner said he accepted Sergeant Lundy‟s offer of coffee but
declined the offer to go to the restroom. The Petitioner said he was left in an office alone
for over an hour. He said he accepted a woman‟s offer of a second cup of coffee. He
said he had not used drugs that day and felt clear-headed.

       The Petitioner testified that eventually, Sergeant Lundy and another officer
entered the room. The Petitioner said he could read and write and acknowledged the
Miranda rights waiver form he signed. The Petitioner said Sergeant Lundy questioned
                                            -11-
him about the victim and examined his hands and arms. The Petitioner told Sergeant
Lundy about an altercation a few nights earlier, during which the Petitioner received a
scratch on his back. The Petitioner said that he agreed to provide a DNA sample and that
Sergeant Lundy photographed his back and face. The Petitioner acknowledged that he
told Sergeant Lundy he had been with the victim for a while and that she asked for “a
smoke or something.” He said he denied killing the victim. He said he gave a written
statement. He said that he was at the police station until about 5:00 p.m. and that when
he was unable to get a ride from his stepfather, Sergeant Lundy took him where he
wanted to go. The Petitioner said that as he got out of the car, Sergeant Lundy stated,
“[T]he next time I see you I‟m either going to shake your hand or . . . put an indictment in
your face.” The Petitioner said he called Sergeant Lundy the next day to provide the
Petitioner‟s new cell phone number.

       The Petitioner testified that on October 6 of an unspecified year, several police
cars came to his house. He said an officer told him they needed to take him to the police
station to speak to Sergeant Lundy. The Petitioner said he was handcuffed and taken to
the homicide department. He said that when he asked Sergeant Quinn what was “going
on”, Sergeant Quinn advised him, “[T]hey got your DNA man.” He said he told Sergeant
Quinn he had “a little altercation” but had not mentioned it previously because he did not
want the police to think he killed the victim and wanted them to find the perpetrator.

        The Petitioner testified that he and trial counsel did not discuss whether the
Petitioner would testify until near the end of the trial. He said counsel told him that if he
testified, the prosecution could “go into [his] past” but that counsel did not explain
specifically what the prosecution could and could not do. Because the Petitioner did not
want the jury to know about his prior robbery convictions, he elected not to testify. He
noted that his robbery conviction involved his taking a woman‟s purse and that his
domestic violence conviction involved conduct against a girlfriend. He agreed he did not
want the jury to know about additional convictions for forgery, selling drugs, and
burglary. The Petitioner said he had not seen the State‟s “Notice of Impeachment of
Convictions” until post-conviction counsel showed it to him. He said that if he had been
advised the prosecution would only be allowed to ask him the names of the offenses and
the dates of his convictions, he would have testified. He said counsel did not mention the
possibility of requesting that the court exclude the prior convictions. The Petitioner said
he had never had a trial until the present case.

        Regarding the facts to which he would have testified if he had taken the stand at
his trial, the Petitioner testified that around 6:00 or 7:00 p.m. on March 11, 2010, he
smoked a cigarette laced with cocaine at a store. He said that the victim approached him
and asked for a cigarette but that he refused. He said that a store employee told them to
leave and that he went to a club across the street, where he drank with two men. He said
                                            -12-
he eventually returned to the store. He said the victim asked him for some change, which
he gave to her. He said that they stood outside the store with three other individuals and
that the store employee told them to leave.

        The Petitioner testified that he asked the victim if she knew someone who had
“weed” and that he asked her to take him to the person she identified. He said that he
saw police officers and that he gave the victim five pieces of crack cocaine to hold for
him. He said that after he saw the police leave, he asked her for the crack and that she
returned only four rocks. He said he tried to take the remaining rock from her hand but
that she reached up and “rubbed across” his finger. He said the victim placed her hands
on his face and that her fingernail hit under his eye. He said a man named “Sheller” or
“Shorty” saw this and told the Petitioner he was “bigger than that.” He said the victim
and the man walked away together. The Petitioner said that he heard the victim ask for a
lighter and that the Petitioner said, “I‟m going to come back on the first you owe me
twenty dollars, I‟ll just messing [sic] with you, you know what I‟m saying, when you get
your check you owe me twenty dollars.” The Petitioner stated that the man and the
victim walked toward a park and that he returned to the club. He said he stayed at the
club until it closed around 11:00 p.m. or 12:00 a.m. and then rode to another club, Betty
Boo‟s, with “Big Martha.” He said that after drinking two beers in the club, he went
outside to smoke and had an altercation with a man who tried to “snatch” twenty dollars
from him when the Petitioner reached for his lighter. He said the man grabbed him by his
collar and tried to pull his coat over his head. He said the man scratched his back during
the altercation. The Petitioner said that he went inside the club for a while, that he and
another man left, that they obtained beer and cigarettes, and that they sat in front of his
mother‟s house until daylight.

      The Petitioner acknowledged that trial counsel gave him the discovery materials.
He said the documents included his Miranda waiver form and his pretrial statement.

        The parties offered a stipulated exhibit consisting of Elizabeth Benson‟s defense
investigative report relative to Mr. Fitch. The report includes the following: “Mr. Fitch
states that in the past the defendant did steal some drugs from him but that was a long
time ago and could not recall what really happen[ed].” The parties also stipulated to
documents reflecting the victim‟s six prostitution convictions occurring in 1994 to 2001.
The parties stipulated to the affidavit of complaint, the criminal information, and the
judgment relative an attempted aggravated assault conviction against Errol Davis, the
person who found the victim‟s body. The conduct that formed the basis for the
conviction occurred in 1991.

      The post-conviction court denied relief on the basis of ineffective assistance of
counsel, and it denied the request for post-conviction DNA testing. This appeal followed.
                                           -13-
       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgement of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2012). A
petitioner has the burden of proving his factual allegations by clear and convincing
evidence. Id. § 40-30-110(f) (2012). A post-conviction court‟s findings of fact are
binding on appeal, and this court must defer to them “unless the evidence in the record
preponderates against those findings.” Henley v. State, 960 S.W.2d 572, 578 (Tenn.
1997); see Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction
court‟s application of law to its factual findings is subject to a de novo standard of review
without a presumption of correctness. Fields, 40 S.W.3d at 457-58.

                                             I

                    INEFFECTIVE ASSISTANCE OF COUNSEL

       The Petitioner contends that the post-conviction court erred in denying relief on
his numerous allegations of ineffective assistance of counsel. To establish a post-
conviction claim of the ineffective assistance of counsel in violation of the Sixth
Amendment, a petitioner has the burden of proving that (1) counsel‟s performance was
deficient and (2) the deficient performance prejudiced the defense. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see Lockhart v. Fretwell, 506 U.S. 364, 368-72
(1993). The Tennessee Supreme Court has applied the Strickland standard to an
accused‟s right to counsel under article I, section 9 of the Tennessee Constitution. See
State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).


       A petitioner must satisfy both prongs of the Strickland test in order to prevail in an
ineffective assistance of counsel claim. Henley, 960 S.W.2d at 580. “[F]ailure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). To establish the
performance prong, a petitioner must show that “the advice given, or the services
rendered . . . , are [not] within the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); see Strickland, 466 U.S. at
690. The post-conviction court must determine if these acts or omissions, viewed in light
of all of the circumstances, fell “outside the wide range of professionally competent
assistance.” Strickland, 466 U.S. at 690. A petitioner “is not entitled to the benefit of
hindsight, may not second-guess a reasonably based trial strategy by his counsel, and
cannot criticize a sound, but unsuccessful, tactical decision.” Adkins v. State, 911 S.W.2d
334, 347 (Tenn. Crim. App. 1994); see Pylant v. State, 263 S.W.3d 854, 874 (Tenn.
2008). This deference, however, only applies “if the choices are informed . . . based upon
                                            -14-
adequate preparation.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).
To establish the prejudice prong, a petitioner must show that “there is a reasonable
probability that, but for counsel‟s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id.

                         A. Failure to File a Motion to Suppress

        The Petitioner contends that trial counsel was ineffective for failing to file a
motion to suppress evidence as a result of police questioning and collection of DNA
evidence from him on the day after the victim‟s body was discovered. Relative to this
issue, the trial court‟s order denying relief states:

      The facts presented were that the Petitioner was the last person seen with
      the victim. Officers wanted to talk to him as a witness and left messages
      for him to call. When they got to a location where the Petitioner was found
      he indicated that he had been anticipating calling them. They asked if he
      would come to headquarters for an interview and he agreed. Although he
      was not under arrest officers advised him of his rights and he agreed to give
      them a statement. Officers had obtained a Search Warrant to collect DNA
      from Petitioner. While interviewing Petitioner, officers observed some
      scratches on the Petitioner‟s arm and they asked about them. He showed
      them other scratches and gave an explanation to the officers for how he
      obtained them. Officers asked Petitioner if he would consent to [give a]
      DNA sample and he agreed. After obtaining the sample and a statement
      from Petitioner he was taken home. Petitioner alleges trial counsel should
      have filed and argued a Motion to Suppress based on an illegal arrest and
      seizure of Petitioner without probable cause, which resulted in the DNA
      evidence. This Court finds no basis exist[s] for a Motion to Suppress. The
      Petitioner was the last person seen with the victim. He was questioned as a
      witness. He was not under arrest or charged for many months. (Petitioner
      even called officers [the] next day and gave them a new cell phone
      number.) Petitioner was advised of his rights and waived them. He was
      asked to consent to DNA samples and he agreed. There was no basis to file
      a Motion to Suppress. This issue has no merit.

             The second ground alleges that counsel should have filed a Motion
      to Suppress based upon the affidavit in the Search Warrant for DNA. This
      issue has no merit because the Petitioner consented to give a sample of his
      DNA. Further trial counsel said he reviewed the issues and felt there was
      probable cause and that defendant told him he was co-operative and trying
                                          -15-
       to exonerate himself.

        Trial counsel testified that the Petitioner‟s statements to him about the
circumstances of the police encounter on March 14, 2010, were consistent with the
information in the police report and supplemental police report, which stated that the
Petitioner said he was about to call the police. The Petitioner confirmed to counsel that
he wanted to speak to the police. Although the Petitioner testified that counsel and the
defense investigator never asked him about the March 14 police encounter, trial counsel
testified that he reviewed the discovery information relative to the March 14 encounter
before deciding not to file the motion. The discovery information reflected that the
Petitioner spoke with the police voluntarily. Counsel said the Petitioner gave him
information that was consistent with the discovery materials. Counsel said he asked the
Petitioner for the Petitioner‟s version of the March 14 encounter. Although he could not
recall exactly what the Petitioner told him, he said the Petitioner did not say anything that
caused counsel to think the Petitioner had been unlawfully arrested or questioned or that
the Petitioner had not wanted to speak with the police. Counsel noted that the Petitioner
said he gave the police a DNA sample.

       The post-conviction court‟s findings indicate that it credited trial counsel‟s
testimony and that it determined counsel‟s performance was not deficient. The evidence
does not preponderate against the court‟s findings in this regard.

       Relative to prejudice, the Petitioner argues that had trial counsel filed a motion to
suppress, the evidence pertaining to the March 14 encounter would have been excluded.
The post-conviction court made factual findings regarding the Petitioner‟s voluntariness
relative to the March 14 encounter and determined that no basis existed for suppression.

        In determining whether the post-conviction court properly determined that no
basis for suppression existed, we are mindful that our supreme court has defined an arrest
as “„the taking, seizing, or detaining of the person of another, either by touching or
putting hands on him, or by any act which indicates an intention to take him into custody
and subjects the person arrested to the actual control and will of the person making the
arrest.‟” State v. Ingram, 331 S.W.3d 746, 757 (Tenn. 2011) (quoting West v. State, 425
S.W.2d 602, 605 (Tenn. 1968)). The United States Supreme Court has said that in
resolving whether a person is under arrest, the court should consider the totality of the
circumstances and consider “how a reasonable man in the suspect‟s position would have
understood his situation.” State v. Anderson, 937 S.W.2d 851, 854 (Tenn. 1996) (quoting
Berkemer v. McCarty, 468 U.S. 420, 442 (1984)).

       Some factors relevant to that objective assessment include the time and
       location of the interrogation; the duration and character of the questioning;
                                            -16-
       the officer‟s tone of voice and general demeanor; the suspect‟s method of
       transportation to the place of questioning; the number of police officers
       present; any limitation on movement or other form of restraint imposed on
       the suspect during the interrogation; any interactions between the officer
       and the suspect, including the words spoken by the officer to the suspect,
       and the suspect‟s verbal or nonverbal responses; the extent to which the
       suspect is confronted with the law enforcement officer‟s suspicions of guilt
       or evidence of guilt; and finally, the extent to which the suspect is made
       aware that he or she is free to refrain from answering questions or to end
       the interview at will.

Id. at 855.

       By all accounts, the Petitioner told the police officers he was about to call them.
The Petitioner testified that he thought he was under arrest when he was handcuffed and
transported to the police department, although he acknowledged he was advised that
police procedure dictated handcuffing individuals being transported in police vehicles.
The evidence showed that a leg restraint was or may have been used on the Petitioner at
the police department but that he had not been placed under arrest. The Petitioner was
advised of his Miranda rights and indicated his willingness to speak to the officers. After
he provided the statement and the DNA sample, the Petitioner was released, and Sergeant
Lundy took him to the Petitioner‟s desired destination. The Petitioner called the police
the next day to provide his new cell phone number. He was not charged criminally for
months after making the statement and providing the DNA sample.

        The totality of the proof shows that a reasonable person in the Petitioner‟s position
would not think he was under arrest. From the beginning of the encounter, the Petitioner
indicated his desire to talk to the police and accompanied them voluntarily to the police
department. Although he was handcuffed before being transported in a police car, he was
advised this was standard procedure. The proof likewise shows that the Petitioner
cooperated at the police department because he thought he could clear his name relative
to the victim‟s death. Trial counsel reviewed the discovery information and gathered
information from the Petitioner, and he had no concerns that would have prompted his
filing a motion to suppress. Upon review, we conclude that the post-conviction court‟s
findings support its determination that no basis existed for suppression of the evidence
from the March 14 encounter and that the Petitioner failed to show prejudice from
counsel‟s failure to raise a suppression issue.

       Because Petitioner failed to establish deficient performance and prejudice, the
post-conviction court did not err in determining that the Petitioner failed to show
ineffective assistance of counsel for failing to file a motion to suppress. The Petitioner is
                                            -17-
not entitled to relief on this basis.

               B. Failure to Object to DNA Expert’s Report and Testimony

       The Petitioner contends that trial counsel was ineffective for failing to object to
the State‟s DNA expert‟s report and testimony as inadmissible hearsay and as violating
the Confrontation Clause. See U.S. Const. Amends. VI, XIV; Bullcoming v. New
Mexico, 564 U.S. 647 (2011) (holding that the Confrontation Clause provided a criminal
defendant with the right to confront an analyst who conducted a blood alcohol analysis
before testimonial report authored by the analyst could be received as evidence); Tenn. R.
Evid. 801(c) (defining hearsay), 802 (providing that unless otherwise provided by rule or
law, hearsay evidence is inadmissible). He argues that the expert who testified and
prepared the report did not conduct the DNA testing, based upon her testimony that “we”
performed the analysis. The Petitioner also contends that because the witness was
located in another state, “present counsel needed the post-conviction court‟s cooperation
in bringing the witness to Tennessee.” In that regard, he contends that the post-
conviction court erred in denying his request for funding to bring the witness to
Tennessee to testify.

       The trial transcript, which was an exhibit at the post-conviction hearing, reflects
that Huma Nasir, an employee of Orchid Cellmark, testified as an expert in DNA
analysis. The victim‟s fingernail clippings and extracts from the victim‟s and the
Petitioner‟s DNA samples were submitted to Orchid Cellmark for analysis. The
transcript reflects that trial counsel objected to a question about visual examination of the
material under the victim‟s fingernails because Ms. Nasir had not personally observed the
clippings and that the trial court sustained the objection. She testified that she did not
conduct swabbing of the clippings to collect DNA evidence but that she supervised the
person who did. With regard to the analysis and comparison, which showed that the
Petitioner‟s DNA was under the victim‟s fingernails, she stated that “we,” not “I,”
conducted the analysis.

       At the post-conviction hearing, which was conducted over multiple dates, post-
conviction counsel stated that he wanted to talk to Ms. Nasir “one more time . . . to get it
straight in my mind exactly what she did.” Counsel stated he wanted, at some point, to
“get something in this record from Ms. Nasir . . . making it clear exactly what she did,
what her role was in this DNA testing.” Counsel stated that based upon a telephone
conversation he had with Ms. Nasir, he thought he had a “good faith basis to try to
develop this some more.” He said he thought she had not conducted “every single step”
of the testing but wanted to clarify her role. He said his understanding was that a team
approach was used for the testing and that her trial testimony was consistent with his
understanding. When asked by the post-conviction court if counsel proposed that Ms.
                                            -18-
Nasir be flown to Tennessee to provide evidence, counsel stated that she might provide
evidence by telephone in a “deposition-type situation.” The court ruled that it would not
authorize funding for Ms. Nasir to travel to Tennessee but that its order did not prohibit
counsel from speaking with Ms. Nasir by telephone and conferring with the prosecutor
and “doing whatever you choose to do.”

       When the post-conviction hearing reconvened over one month later, post-
conviction counsel again raised the issue of calling Ms. Nasir as a post-conviction
witness. He stated he wanted her testimony on the record to establish whether she
personally conducted the DNA testing about which she testified at the trial and to
establish whether all of the evidence from under the victim‟s fingernails that might
contain DNA had been consumed during the previous DNA testing. Counsel stated that
although he had attempted to schedule a telephone conference with Ms. Nasir the
previous week, they had not been able to coordinate their schedules. Counsel did not
specifically request funding for a telephone deposition other than to mention it as a
possible alternative to live testimony.

      The prosecutor stated:

             Judge, just for the record, there are other people in the chain of
      custody. They moved this sample from machine to machine to get it to the
      point – this is all machine work. Not people doing testing, people picking
      up a vial and putting it in a machine that spins it around and then picking it
      up and putting it in another machine.

            But the end result, which is all that was analyzed by anyone or tested
      by anyone, Ms. Nasir did. There‟s no testing, apart from a machine, other
      than what Ms. Nasir did.

        The post-conviction court denied the request for funding to have Ms. Nasir
transported to Tennessee to testify at the hearing. The judge said, “I‟m satisfied from
what I read in the transcript and from what I‟m being told that this was the lady that did
the testing and wrote the report.” Relative to the ineffective assistance of counsel aspect
of this issue, the order denying relief states:

              The third allegation deals with the report from the DNA expert. She
      testified to her findings identifying the petitioner‟s DNA. She prepared a
      report which was marked as an exhibit to her testimony. The petitioner
      argues confrontation issues. This Court finds no confrontation issues. The
      technician who conducted the test and prepared the report was present,
      testified and was confronted and cross examined. This issue has no merit.
                                           -19-
               The next issue is that the expert‟s testimony was hearsay. This
       Court finds this issue to have no merit. She testified to her test, her test
       results and her findings. If the report itself was hearsay and this court does
       not find that[,] it was at worst harmless error because it merely documented
       her testimony.

       At the post-conviction hearing, trial counsel admitted that at the time of the trial,
he had been unaware of the Bullcoming decision, which was decided at the time of the
Petitioner‟s trial. Counsel‟s failure to object, however, can only be meaningful if a valid
basis for the objection existed.

       Although the Petitioner contends that Ms. Nasir‟s testimony using the word “we”
to identify who conducted the testing indicated she did not conduct all of the testing
herself, the post-conviction court disagreed. Post-conviction counsel indicated he had
been able to contact Ms. Nasir, but he offered no proof she did not conduct the testing
aside from his own assertion that after speaking with her, he thought she might not have
but needed to speak with her for further clarification. Although the post-conviction court
denied a request for funding to bring Ms. Nasir to Tennessee to testify, counsel was not
precluded from offering an affidavit from Ms. Nasir to support the claim or his own
affidavit after speaking with her further and obtaining clarification in order to support his
request for funding. In fact, the record does not reflect that counsel ever spoke with Ms.
Nasir after their initial conversation. The prosecutor indicated that the testing process
was mechanized and that Ms. Nasir was the only person involved in the analytical portion
of the testing. The Petitioner failed to prove by clear and convincing evidence that Ms.
Nasir did not conduct the testing personally, meaning no confrontation or hearsay issues
existed. Because no basis for objection to the DNA expert‟s testimony was shown, trial
counsel cannot be said to have performed deficiently, and no prejudice occurred.

        We turn to the Petitioner‟s contention that the post-conviction court erred in
denying funds for Ms. Nasir to travel to Tennessee to testify. The Petitioner has not cited
any authority for the proposition that an indigent Petitioner in a non-capital case is
entitled to State funding of travel expenses for a witness to testify at the post-conviction
hearing. We note the well-established law in Tennessee that as a general proposition, a
non-capital post-conviction petitioner is not entitled to State-funded expert assistance.
Davis v. State, 912 S.W.2d 689, 696-97 (Tenn. 1995).

       We acknowledge that by statute, an indigent petitioner convicted of certain
offenses, including first degree murder, may petition the court for DNA analysis
conducted at State expense pursuant to the Post-Conviction DNA Analysis Act. See
T.C.A. §§ 40-30-301 to -313. We likewise acknowledge that the Petitioner filed a
                                            -20-
petition seeking DNA testing pursuant to the Act. The present issue, however, relates to
his request for Ms. Nasir to testify in support of his allegations regarding trial counsel‟s
performance in failing to object to alleged confrontation clause and hearsay violations,
not to DNA testing.

        The post-conviction court did not err in determining that the Petitioner is not
entitled to relief on this basis.

                        C. Failure to Retain a Defense DNA Expert

        The Petitioner contends that trial counsel was ineffective for failing to retain a
defense DNA expert. He argues that an expert could have (1) helped counsel better
cross-examine Agent Nelson and Ms. Nasir, (2) conducted forensic testing on swabs
containing biological evidence from the victim‟s body, the victim‟s fingernails, debris
from the victim‟s chest, other items in the rape kit, and the victim‟s jacket, (3) compared
the Petitioner‟s DNA to any DNA found in the samples, and (4) placed the profile
obtained from the samples in the CODIS database in order to determine whether the
CODIS database contained a matching profile. The Petitioner contends the outcome of
his trial would have been different with the assistance of a defense expert because the
expert could have helped cast doubt on the State‟s proof and could have discovered any
DNA belonging to someone other than the Petitioner.

       Relative to this issue, the post-conviction court‟s order states:

               Counsel is attacked for failing to hire a defense DNA expert. He
       testified that he thoroughly interviewed the TBI expert. He felt it was
       unbiased and saw no problem with the procedures. Further, if his expert
       confirmed the DNA results it would hurt his case. He also testified that the
       State‟s experts were co-operative with him and explained everything to his
       satisfaction and that an expert technical advisor was not necessary. Finally,
       there was no DNA to test on any of the swabs so there was no need to have
       a second test that might implicate his client. This issue has no merit.
       Likewise, there was no DNA recovered from any of the swabs so there was
       nothing to compare. That also applies to the issue raised about not
       developing a profile for one of the witnesses. There was no DNA
       recovered on any swab or area of the body with the exception of the
       fingernails, so there was nothing to compare. The DNA under her
       fingernails belonged to the Petitioner. There was no mystery DNA to
       research.

              ....
                                             -21-
            In a supplement to the amended petition the allegations are that
      counsel was deficient for failing to have an independent DNA expert place
      any DNA results he may have found in the CODIS system. There was no
      DNA recovered on any swabs taken from the victim. There was no
      “mystery” DNA. This is mere speculation and has no merit.

       “To succeed on a claim of ineffective assistance of counsel for failure to call a
witness at trial, a post-conviction petitioner should present that witness as the post-
conviction hearing.” Pylant v. State, 263 S.W.3d 854, 869 (Tenn. 2008) (citing Black v.
State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). The Petitioner acknowledges that
he did not present expert proof to support his claim at the post-conviction hearing but
argues that prejudice should be presumed due to the gravity of the error.

       We note trial counsel‟s testimony that he did not retain a defense DNA expert
because in his experience, the TBI forensic scientists were straightforward and helpful.
He consulted with Agent Nelson for one to one and one-half hours and reviewed the
evidence. The post-conviction court credited counsel‟s testimony in this regard. We note
that the Petitioner has not identified any specific points about which a defense expert
could have helped counsel better cross-examine Agent Nelson and Ms. Nasir.

       We note Agent Nelson‟s testimony that after testing some of the evidence, she
selected items for further testing, to the extent she thought it would be helpful. DNA
matching the Petitioner‟s DNA profile was found on some items. Agent Nelson said that
vaginal, anal, oral, abdominal, neck, and chest swabs did not contain semen and that the
likelihood of obtaining a DNA profile from items that did not contain semen was low.
She said that although untested anal, vaginal, and oral swabs remained, she generally
used the portions of samples that were most stained in order to have the greatest
probability of obtaining a DNA profile. Relative to the untested jacket, she said that the
results would be affected if the jacket had been recovered in an abandoned house six
weeks after the offense and that testing the entire jacket would have been an intensive
process.

       Significantly, the DNA testing which was conducted revealed the presence of the
Petitioner‟s DNA. To the extent that further DNA testing could be done, the possibility
exists that any results that could be obtained would confirm the results of the testing
conducted at the State‟s direction. Likewise, the Petitioner offered no proof that defense
DNA testing would have revealed favorable evidence.

       The DNA testing which was conducted failed to reveal the presence of any third-
party DNA profile which could be placed in the CODIS database. The Petitioner offered
                                          -22-
no proof that any third-party DNA existed. See id. We acknowledge that the Petitioner
requested funding for DNA testing and consultation and that the post-conviction court
denied the request. We address the court‟s ruling in this regard in Section II of this
opinion.

        With regard to trial counsel‟s failure to retain a defense DNA expert, the post-
conviction court determined that the Petitioner failed to prove deficient performance and
prejudice, and the evidence does not preponderate against its conclusions. The Petitioner
is not entitled to relief on this basis.

            D. Inadequate Advice About Impeachment with Prior Convictions

       The Petitioner contends that trial counsel provided ineffective assistance by failing
to advise the Petitioner he could not be impeached with the underlying facts of his prior
convictions. Relative to this issue, the post-conviction court‟s order states:

               The next issue deals with whether the Petitioner wanted to testify on
       issues regarding his record. Counsel testified that he discussed with the
       Petitioner his record and what was and was not admissible. The Petitioner
       did not want to testify and allow his record before the jury. Counsel was
       satisfied as was the Court that Petitioner understood his rights regarding
       testifying. These issues have no merits.

       The Petitioner‟s argument invites this court to revisit the question of witness
credibility. He notes that counsel testified he thought he and the Petitioner discussed the
State‟s limitation in not being able to ask the Petitioner about the facts of his underlying
convictions, whereas he testified that they did not discuss it. The post-conviction court‟s
ruling indicates it credited counsel‟s testimony over that of the Petitioner.

        Relative to the question of prejudice, we note that had the Petitioner testified at the
trial that he received scratches in an altercation with the victim over crack cocaine, he
could have been impeached not only with the existence of the prior convictions, but also
with the proof he lied initially to the police about the origin of the scratches on his body
and only admitted he had been scratched by the victim after he was confronted with the
DNA test results. The Petitioner also testified at the hearing that he could have said he
saw the victim walking with another person after their altercation. The Petitioner
acknowledged prior convictions for robbery, domestic violence, forgery, selling drugs,
and burglary. In view of the significant impeachment evidence available to the State, the
value of the Petitioner‟s testimony is questionable, at best.

       The post-conviction court concluded that the Petitioner failed to offer clear and
                                             -23-
convincing evidence to support his claim and was not entitled to relief. Upon review, we
conclude that the evidence supports the court‟s determinations that the Petitioner failed to
show that counsel‟s performance was deficient and that the Petitioner suffered prejudice.
The Petitioner is not entitled to relief on this basis.

                        E. Failure to Develop a Third-Party Defense

       The Petitioner contends that trial counsel was ineffective because he failed to
develop a defense suggesting that a third party killed the victim. Relative to this issue,
the post-conviction court‟s order states:

              The next allegation attacks counsel for not developing a third party
       defense theory by putting on proof to show that twenty years ago the victim
       had been convicted of prostitution. Therefore she could have been
       engaging in prostitution the night of the murder. Trial counsel testified that
       there was no basis to raise the issue and that he felt in the eyes of the jury it
       would be offensive to attack the victim with ten to twenty year old
       convictions. This was trial strategy and should not be a basis for relief.

               Likewise, this Court does not feel it was ineffective for trial Counsel
       [not] to have pursued a line of questioning regarding the post psychological
       problems of the witness who found the body. There was no basis to pursue
       a line of questioning that the witness who testified to finding the body and
       then to the effort he made to contact authorities was delusional at the time
       and could have killed the victim. This issue has no merit and is beyond
       mere speculation.

              ....

              Next the Petitioner alleges trial counsel should have cross examined
       the witness who found the body about a twenty year old conviction to show
       that this man was violent. There is no basis to pursue this line of
       questioning which was not admissible. This issue has no merit.

       This issue relates to trial counsel‟s decision not to employ a defense theory that
Errol Davis killed the victim. The Petitioner argues that counsel should have presented
proof of Mr. Davis‟s schizophrenia and that counsel should have asked Mr. Davis about a
prior conviction. The Petitioner also argues that counsel should have presented proof of
the victim‟s prostitution convictions in order to suggest that the victim was engaging in
prostitution and was killed by a customer. Counsel testified that he was aware of Mr.
Davis‟s schizophrenia but that after evaluating Mr. Davis‟s testimony, counsel made a
                                             -24-
strategic decision not to cross-examine him about the diagnosis because Mr. Davis was
elderly and seemed “genuine” that he had been looking for cans when he found the
victim‟s body. Counsel also thought mentioning the diagnosis would alienate the jury.
Counsel testified that although he had been aware of Mr. Davis‟s criminal record, he did
not ask Mr. Davis about a nineteen-year-old aggravated assault conviction. Counsel
testified he chose not to present evidence of the victim‟s prior prostitution convictions
because he thought it would alienate the jury. The record reflects that the victim had six
prostitution convictions occurring in 1994 through 2001 and that the Petitioner‟s trial
took place in 2011. We note that with regard to the tested items, the DNA found on the
victim matched that of the Petitioner.

       The post-conviction court‟s findings reflect that it viewed trial counsel‟s decisions
regarding this evidence as a matter of sound trial strategy. Strategic decisions which are
based upon adequate preparation may not be second-guessed. Pylant, 263 S.W.3d at 874;
Adkins, 911 S.W.2d at 347; Cooper, 847 S.W.2d at 528. The evidence does not
preponderate against the court‟s determination. The Petitioner is not entitled to relief on
this basis.

                         F. Failure to Call Impeachment Witness

       The Petitioner contends that trial counsel was ineffective for failing to call the
defense investigator as a witness to impeach Mr. Fitch‟s testimony that the Petitioner
never stole from him. Relative to this issue, the post-conviction court‟s order states:

              The next allegation deals with the failure of counsel to put on an
       investigator to impeach a witness. The witness was the last person to see
       the victim and petitioner together prior to victim‟s murder. He was cross
       examined about ever accusing the petitioner of stealing from him. He
       denied the claim. The investigator would have testified that the witness
       told her that years before the Petitioner stole some drugs from the witness.
       After asking the witness the question, counsel testified that he did not think
       pursuing the issue was going to be helpful to his case and that he did not
       see any motive for the witness to be lying. Using his judgment he chose
       not to pursue that issue further. This issue has [no] merit.

       On cross-examination at the trial, trial counsel asked Mr. Fitch if he had a grudge
against the Petitioner, which Mr. Fitch denied. Counsel asked if Mr. Fitch had ever
accused the Petitioner of stealing from him, and Mr. Fitch denied he had. Counsel then
asked if Mr. Fitch had accused the Petitioner of stealing marijuana from Mr. Fitch. Mr.
Fitch responded that he never accused the Petitioner or thought the Petitioner had stolen
from him.
                                           -25-
        The Petitioner argues that trial counsel should have called the defense investigator,
to whom Mr. Fitch made a pretrial statement that the Petitioner had stolen drugs from
him. The Petitioner theorizes that proof Mr. Fitch had testified untruthfully would have
resulted in an acquittal because it would have caused the jury to believe Mr. Fitch
testified that he had seen the victim and the Petitioner together in the park on the night of
her death in retaliation for the Petitioner‟s having stolen drugs from Mr. Fitch.

        Trial counsel testified that he had been aware of Mr. Fitch‟s statement to the
defense investigator, that he evaluated Mr. Fitch‟s testimony and demeanor, that he cross-
examined Mr. Fitch about the alleged prior theft, that he did not think his cross-
examination of Mr. Fitch was impactful on the jury, and that, in his judgment, calling the
defense investigator to testify about Mr. Fitch‟s prior inconsistent statement would not
have been of benefit. Counsel noted that the alleged theft took place years earlier and
said he did not think a person would hold a grudge that long. Counsel‟s testimony
reflects that he considered the issue and made a strategic decision not to pursue the matter
further.

        In addition to trial counsel‟s testimony that the jury did not seem impressed by the
cross-examination about the alleged theft, we note relative to the question of prejudice
that the Petitioner admitted he had been with the victim on the night of her death and that
they went to look for a drug dealer, although he claimed the victim and the drug dealer
walked toward the park together. The Petitioner has not explained how, given the
evidence he had been with the victim near the park on the night of the offense, counsel‟s
failure to present the defense investigator‟s testimony was prejudicial.

      The post-conviction court determined that the Petitioner failed to prove deficient
performance and prejudice. The evidence does not preponderate against the court‟s
determination. The Petitioner is not entitled to relief on this basis.

     G. Failure to Request In Camera Inspection of Medical or Psychiatric Records

       The Petitioner contends that trial counsel was ineffective because he failed to
request an in camera inspection of Mr. Davis‟s medical or psychiatric records for
exculpatory evidence, given Mr. Davis‟s history of schizophrenia. The Petitioner also
contends that the post-conviction court erred in failing to obtain and review the records as
part of its consideration in the post-conviction case. The post-conviction court‟s order
does not address directly the failure to request an in camera review, but the following
findings and conclusion are relevant:

              Likewise, this Court does not feel it was ineffective for trial Counsel
                                            -26-
       [not] to have pursued a line of questioning regarding the post psychological
       problems of the witness who found the body. There was no basis to pursue
       a line of questioning that the witness who testified to finding the body and
       then to the effort he made to contact authorities was delusional at the time
       and could have killed the victim. This issue has no merit and is beyond
       mere speculation.

       The Petitioner‟s argument is based upon speculation that Mr. Davis‟s medical
records might have contained exculpatory material that could have assisted the defense in
presenting a theory that someone other than the Petitioner killed the victim. We note that
the Petitioner does not contend that trial counsel failed to discover the fact of Mr. Davis‟s
schizophrenia. Counsel testified that he was aware of Mr. Davis‟s schizophrenia and that
he made a strategic decision not to present evidence of the diagnosis because he thought
doing so would alienate the jury. Counsel also testified that he thought Mr. Davis was a
credible witness who was merely collecting cans when he found the victim‟s body.
Counsel noted that Mr. Davis was elderly and that Mr. Davis promptly reported his
discovery to the authorities. Counsel made an informed, strategic decision not to present
proof of Mr. Davis‟s schizophrenia after evaluating Mr. Davis‟s direct examination
testimony and demeanor. No evidence suggests that counsel was deficient for failing to
request in camera review of Mr. Davis‟s medical or psychiatric records.

         The Petitioner acknowledges that he failed to demonstrate prejudice at the post-
conviction hearing, but he alleges that the post-conviction court erred by declining his
request that the court subpoena the records and conduct an in camera review of them in
order to determine whether any evidence existed to support this post-conviction claim.
We note that the Petitioner‟s post-conviction counsel made this request during his closing
argument at the hearing. Although the Petitioner has cited cases discussing a trial court‟s
in camera review of a witness‟s psychiatric records for evidence that may be helpful to
the defense in conviction proceedings, he has cited no authority which compels a post-
conviction court to obtain and review in camera the psychiatric or medical records of a
witness from the conviction proceedings in order to prove trial counsel‟s ineffectiveness.
We note, again, counsel‟s evaluation of Mr. Davis as a credible witness. We likewise
note that the defense was afforded the opportunity to cross-examine Mr. Davis at the trial.
No evidence suggests that in camera review of medical and psychiatric records would
have yielded any information that would have assisted the defense at the trial or that the
absence of an in camera review somehow deprived the Petitioner of his confrontation
rights, such that counsel could be said to have been ineffective. See U.S. Const. Amend.
VI (providing a criminal defendant the right to confront adverse witnesses); Tenn. Const.
art. I, § 9.

       As the post-conviction court noted, the Petitioner‟s argument relative to this issue
                                            -27-
was based upon speculation. The Petitioner failed to prove deficient performance or
prejudice, and the evidence does not preponderate against the court‟s determinations in
this regard. The Petitioner is not entitled to relief on this basis.

                               H. Failure to Request a Mistrial

        The Petitioner contends that trial counsel was ineffective for failing to request a
mistrial on two occasions during Sergeant Lundy‟s testimony. The first relates to
Sergeant Lundy‟s response when he was asked how the Petitioner was developed as a
suspect, to which he replied, “Some people in the neighborhood said that he was seen
with the -,” at which point trial counsel objected. Sergeant Lundy then testified that the
Petitioner was developed as a suspect after Mr. Fitch said he saw the victim and the
Petitioner together at a store, walking toward a park, and going into the park together.
The second instance in which the Petitioner contends trial counsel should have requested
a mistrial relates to Sergeant Lundy‟s response during redirect examination when asked
why he did not obtain a DNA sample from Mr. Fitch, to which Sergeant Lundy
responded that he was able to verify everything Mr. Fitch told him. Relative to the
failure to request a mistrial, the post-conviction court‟s order states:

       The next two grounds have to do with counsel‟s failure to request a mistrial
       after two hearsay statements. The first statement was sustained as hearsay
       and rephrased. Although, there was no objection to the second statement
       the proof came in [through] another witness. The witness who was the
       subject of the hearsay objection testified that he saw the victim and
       defendant together the night of the murder. That testimony had already
       been presented to the jury by the declarant before the officers testified to
       the hearsay. Any error was harmless and certainly not a basis for a mistrial.
       Neither issue has any merit.

       Trial counsel testified that he did not request a mistrial in either instance because
he did not think a mistrial was required. A trial judge should declare a mistrial if
manifest necessity arises. Arnold v. State, 563 S.W.2d 792, 794 (Tenn. Crim. App.
1977). Manifest necessity occurs when “no feasible alternative to halting the
proceedings” exists. State v. Knight, 616 S.W.2d 593, 596 (Tenn. 1981).

       With regard to the first instance, the Petitioner argues that trial counsel‟s failure to
request a mistrial in response to the testimony about “some people in the neighborhood”
resulted in the State‟s case being bolstered by proof that individuals other than Mr. Fitch
had seen the victim and the Petitioner together. Counsel testified that he thought
Sergeant Lundy‟s subsequent testimony clarified that “some people” referred to Mr. Fitch
exclusively. The record reflects that after the “some people” testimony, counsel promptly
                                             -28-
made a hearsay objection, which resulted in the court directing the prosecutor to ask
Sergeant Lundy whether he spoke with Mr. Fitch. When Sergeant Lundy responded that
he had, the prosecutor asked if Mr. Fitch told Sergeant Lundy anything which caused
Sergeant Lundy to “bring [the Petitioner] in.” Sergeant Lundy responded, “He said that
he last saw [the Petitioner] and the victim at the store which is up the street from the park
sitting on the side of the store and he saw them walking toward the park and also going
into the park.” Regarding the second instance of Sergeant Lundy‟s testimony, he said he
did not collect a DNA sample from Mr. Fitch because Mr. Fitch said he had not been
with the victim and because Sergeant Lundy said he was able to verify the information
Mr. Fitch told him.

        The Petitioner argues that a mistrial was necessary because the State elicited the
testimony, the trial court did not give a curative instruction, and the State‟s case was
circumstantial. He argues that Sergeant Lundy‟s testimony in both instances created the
impression that people other than Mr. Fitch saw the victim and the Petitioner together.
As the post-conviction court noted, trial counsel made a hearsay objection relative to the
first instance, which the court sustained. Counsel testified that he did not think a mistrial
was required. In the overall context of the trial and in view of the DNA and other
evidence against the Petitioner, any inference that the jury may have drawn that more
than one person saw the victim and the Petitioner together was inconsequential. In
addition to Mr. Fitch‟s testimony he saw the victim and the Petitioner together, the
Petitioner initially lied to the police about being with the victim and about the origin of
scratches on his body, and DNA that matched his DNA profile was found under the
victim‟s fingernails. The post-conviction court determined that no manifest necessity for
a mistrial existed. Upon review, we conclude that the evidence does not preponderate
against the court‟s determinations. Without a manifest necessity for a mistrial, counsel
cannot be said to have been deficient in failing to request a mistrial, and prejudice cannot
be said to have occurred from counsel‟s lack of a request. The Petitioner is not entitled to
relief on this basis.

                            I. Cumulative Errors and Omissions

      The Petitioner contends that the cumulative effect of trial counsel‟s errors and
omissions constituted ineffective assistance of counsel requiring post-conviction relief.
The post-conviction court determined that the Petitioner failed to show any shortcomings
of counsel constituting ineffective assistance. In denying relief, the court‟s order states:

              This case was clearly based on circumstantial evidence. Although, a
       witness placed Petitioner with the victim hours before the murder, the chief
       proof in the case was the DNA evidence. The Petitioner lied to [a] police
       investigator originally about his contact with the victim and the source of
                                            -29-
       scratches on his body. His DNA was recovered from under the fingernails
       of the victim. The proof was circumstantial but strong. Trial counsel is a
       very experienced and well seasoned veteran of trials and especially murder
       trials. This court did not observe during the course of the case, the trial or
       post conviction hearings anything that would justify granting the Petitioner
       a new trial. Further, this court is of the opinion that the Petitioner received
       effective assistance of counsel before and during trial as was guaranteed
       under the law. This Petition for Post Conviction relief is not well taken and
       should be Denied.

       “The cumulative error doctrine exists to protect a criminal defendant‟s state and
federal constitutional right to a fair trial.” State v. Herron, 461 S.W.3d 890, 909 (Tenn.
2015) (citing State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010)).

       The cumulative error doctrine is a judicial recognition that there may be
       multiple errors committed in trial proceedings, each of which in isolation
       constitutes mere harmless error, but which when aggregated, have a
       cumulative effect on the proceedings so great as to require reversal in order
       to preserve a defendant‟s right to a fair trial.

Hester, 324 S.W.3d at 76. This court applies cumulative error analysis when two or more
errors existed during the trial court proceedings. Id. at 77.

       The post-conviction court determined that the Petitioner failed to prove any of his
allegations of ineffective assistance of counsel. Because we have determined that the
court did not err in this regard, no errors exist to support a determination that cumulative
instances of ineffective assistance of counsel require a new trial.

                                             II

                     DENIAL OF DNA EXPERT AND TESTING

       The Petitioner contends that the post-conviction court erred in denying his request
for funding for a DNA expert to assist in his post-conviction claim and his request for
DNA testing of the evidence. The court‟s order regarding these issues states:

             After a review of the facts of this case, this Court finds that a
       reasonable probability does not exist that an analysis of the evidence would
       produce DNA results that would have rendered the Petitioner‟s verdict
       more favorable if the results . . . would have been available at trial. The
       DNA evidence was recovered under the fingernails of the victim and the
                                            -30-
      Petitioner had fresh scratch marks on his body. He was also the last person
      seen with the victim, before her murder and he lied about his relationship
      with her and the source of his scratches. Second, the Court is not satisfied
      that there exists enough evidence to test. Third, the evidence has been
      subjected to DNA analysis identifying the Petitioner. All other swabs
      tested did not reveal the presence of DNA. For the above reasons the Court
      feels the application is simply a delaying process and will not show the
      Petitioner‟s innocence.

             In a supplement the Petitioner further alleges that the [fingernail]
      clippings should be further reviewed to search for another profile other than
      Petitioner could have led to an acquittal. Again the only suspect in the
      case, the Petitioner lied about details in the case and had fresh scratch
      marks consistent with his DNA being under the victim‟s fingernails.

            This Court finds that the [petition] for DNA testing pursuant to the
      “Post Conviction DNA Analysis Act” is not well taken and should be
      Denied.

       Regarding funding for a post-conviction expert, the Petitioner aptly acknowledges
Tennessee Supreme Court Rule 13, § 5(a)(2), which provides, “In non-capital post-
conviction proceedings, funding for investigative, expert, or other similar services shall
not be authorized or approved. See Davis v. State, 912 S.W.2d 689 (Tenn. 1995).” He
argues, however, that the rule is unconstitutional because it violates his right to due
process, notwithstanding the holding of Davis that no constitutional guarantee exists in
this context. See id. at 696-97. As an intermediate appellate court, we are bound by the
decisions of the Tennessee Supreme Court and, in the case of questions of federal
constitutional law, the United States Supreme Court. See, e.g. Barger v. Brock, 535
S.W.2d 337, 340 (Tenn. 1976).

       We turn to the post-conviction court‟s denial of the Petitioner‟s request for DNA
testing pursuant to the Post-Conviction DNA Analysis Act of 2001. The Act provides
that persons convicted of first-degree murder, among other offenses,

      may at any time, file a petition requesting the forensic DNA analysis of any
      evidence that is in the possession or control of the prosecution, law
      enforcement, laboratory, or court, and that is related to the investigation or
      prosecution that resulted in the judgment of conviction and that may
      contain biological evidence.


                                          -31-
T.C.A. § 40-30-303 (2012). The Act further provides that if certain factors exist, testing
shall be mandatory:

      After notice to the prosecution and an opportunity to respond, the court
      shall order DNA analysis if it finds that:

            (1) A reasonable probability exists that the petitioner would not have
      been prosecuted or convicted if exculpatory results had been obtained
      through DNA analysis;

           (2) The evidence is still in existence and in such a condition that
      DNA analysis may be conducted;

             (3) The evidence was never previously subjected to DNA analysis or
      was not subjected to the analysis that is now requested which could resolve
      an issue not resolved by previous analysis; and

             (4) The application for analysis is made for the purpose of
      demonstrating innocence and not to unreasonably delay the execution of
      sentence or administration of justice.

Id. § 40-30-304. The court must find that all of these elements exist as a prerequisite to
ordering testing. Powers v. State, 343 S.W.3d 36, 48 (Tenn. 2011).

      In other instances, testing is discretionary, provided the following factors exist:

             (1) A reasonable probability exists that analysis of the evidence will
      produce DNA results that would have rendered the petitioner‟s verdict or
      sentence more favorable if the results had been available at the proceeding
      leading to the judgment of conviction;

           (2) The evidence is still in existence and in such a condition that
      DNA analysis may be conducted;

             (3) The evidence was never previously subjected to DNA analysis,
      or was not subjected to the analysis that is now requested which could
      resolve an issue not resolved by previous analysis; and

             (4) The application for analysis is made for the purpose of
      demonstrating innocence and not to unreasonably delay the execution of
      sentence or administration of justice.
                                           -32-
T.C.A. § 40-30-305 (2012); see Powers, 343 S.W.3d at 48 (providing that all four factors
must exist as a prerequisite to testing pursuant to section 40-30-305).

       The Petitioner contends that testing was appropriate pursuant to both Code
sections 40-30-304 and 40-30-305, but he has limited the discussion in his brief to the
factors relevant to section 40-30-304. We will confine our review to consideration of
mandatory DNA testing pursuant to section 40-30-304. See Tenn. Ct. Crim. App. R.
10(b) (“Issues which are not supported by argument . . . will be treated as waived in this
court.”).

       A post-conviction court is afforded considerable discretion in its determination of
whether to grant relief pursuant to the Act. See Dwight Blake v. State, No. M2007-
00558-CCA-R3-PC, 2007 WL 4357852, at *2 (Tenn. Crim. App. Dec. 10, 2007). The
court‟s determination may be reversed only if it is not supported by substantial evidence.
Willie Tom Ensley v. State, No. M2002-01609-CCA-R3-PC, 2003 WL 1868647, at *4,
n.2 (Tenn. Crim. App. Apr. 11, 2003); see State v. Hollingsworth, 647 S.W.2d 937, 938
(Tenn. 1983) (stating that in matters entrusted to the discretion of the trial court, “the
appellate court is not authorized to substitute its judgment for that of the trial court when
the judgment of the trial court is supported by substantial evidence”).

       We turn to the factors the Petitioner must establish in order to obtain DNA testing
pursuant to the Act. He argues that a reasonable probability exists he “would not have
been prosecuted or convicted if exculpatory results had been obtained through DNA
analysis” because testing could have revealed exculpatory evidence. See T.C.A. § 40-30-
304(1). Specifically, he argues that the trial court should have ordered testing of the
following items:

       1.     The victim‟s fingernail clippings;

       2.     Vaginal, anal, oral, abdominal, chest, neck swabs collected from the
              victim;

       3.     Debris from the victim‟s chest;

       4.     The victim‟s jacket;

       5.     Items from the rape kit, including the victim‟s plucked and combed
              pubic hair samples and her plucked head hair sample;

       6.     “Foreign material” in an envelope in the rape kit.
                                            -33-
The Petitioner notes the significance of the DNA evidence to the State‟s case at trial and
argues that a reasonable probability of acquittal would exist if evidence of a third
person‟s DNA were determined to be on the victim‟s body.

       “Under section 40-30-304(1) . . . prior to a mandatory order of testing, a
petitioner‟s argument must merely establish „a probability sufficient to undermine
confidence‟ in the decision to prosecute or in the conviction had the State or the jury
known of exculpatory DNA testing results.” Powers, 343 S.W.3d at 55. The court must
presume that DNA analysis will be favorable to the petitioner. Id. In making its
determination, the court must consider the evidence presented at the trial and view the
evidence in the light exculpatory DNA evidence would have had on the finder of fact or
the State. Id. The analysis must focus on the strength of the DNA evidence as compared
to the evidence presented at trial – that is, the way in which “„the particular evidence of
innocence interacts with the evidence of guilt.‟” Id. at 56 (quoting Brandon L. Garrett,
Claiming Innocence, 92 Minn. L. Rev. 1629, 1646 (2008)).

       The post-conviction court determined that, in view of the evidence at the trial, no
reasonable probability of a more favorable outcome existed, even if DNA testing
revealed exculpatory evidence. As we have stated previously, the Petitioner lied to the
police about his being with the victim on the night of her death and about the source of
scratches on his body. He admitted the victim had scratched him only after he was
confronted with the DNA evidence, which matched his DNA profile. He was the last
person seen with the victim on the night of her death. The trial proof showed that her
time of death was around the time she was last seen with the Petitioner. The evidence
supports the post-conviction court‟s determination that no reasonable probability of a
more favorable outcome existed.

        Although the Petitioner‟s failure to prove the first factor is determinative, we will
review the post-conviction court‟s findings relative to the remaining factors. Relative to
the victim‟s fingernail clippings, the transcript of the trial reflects that Ms. Nasir testified,
“[W]e collected all the cells or all the materials that was under those fingernails for
testing. . . . At that point, that material has been extracted and then we perform DNA
testing[.]” Notwithstanding her testimony that all of the material had been extracted and
tested, the Petitioner relies upon his post-conviction counsel‟s statement to the court at
the hearing relative to the material Orchid Cellmark extracted from the fingernails, “[M]y
memory of [a telephone call with Ms. Nasir] is there might still be something left there
[for testing].” Because Ms. Nasir‟s sworn testimony indicates all of the material was
tested, the post-conviction court did not err in determining that the Petitioner failed to
show testable evidence existed as to the fingernail evidence.

                                              -34-
        Regarding the evidence from the swabs of the victim‟s body, the Petitioner argues
that although testing of the swabs of the victim‟s body did not reveal the presence of
semen, Y-STR testing of the remaining swabs might reveal the presence of male DNA
from someone other than the Petitioner. We acknowledge the evidence that Y-STR DNA
testing was not conducted. We note, however, Agent Nelson‟s testimony that she tested
the samples which provided the best possibility for developing a profile. To the extent
that untested evidence remains which could be subjected to Y-STR DNA testing, the
post-conviction court determined that enough evidence existed for testing, and the record
supports this determination.

       Regarding the debris recovered from the victim‟s chest, Agent Nelson testified
that she did not test the evidence but that in her experience, DNA was degraded by
natural items such as twigs and leaves. She said that in the absence of blood or semen on
the items, the likelihood of obtaining a DNA profile was not high. The post-conviction
court did not err in determining that the Petitioner failed to show that this untested
evidence was in an appropriate condition for DNA analysis.

        Regarding the victim‟s jacket, Agent Nelson testified that the item was not
submitted to the TBI laboratory for testing. She said that if the jacket had been recovered
from an abandoned house six weeks after the victim‟s death, this would “affect the DNA
testing.” She said that in order for DNA testing to occur, a person would need to
examine the jacket for stains that might contain biological material. No evidence at the
post-conviction hearing established that the jacket had any stains that might be suitable
for DNA testing. The post-conviction court did not err in determining that the Petitioner
failed to show that untested evidence was suitable for DNA analysis.

       Regarding the hair evidence from the rape kit, we note that the victim‟s plucked
scalp and pubic hairs necessarily belonged to the victim and that analysis of her hair
could not have identified a suspect. We acknowledge the possibility that the combed
pubic hairs could have contained a suspect‟s hair. Agent Nelson testified the TBI
laboratory did not analyze hair evidence. Because analysis of the victim‟s hairs would
not reveal the DNA of a suspect, analysis would not have provided exculpatory evidence.
Relative to the untested pubic hair combings, we acknowledge the trial testimony of the
medical examiner that the victim had engaged in sexual intercourse shortly before her
death. Wesley Jones, 2013 WL 772782, at *2. Agent Nelson testified that hairs could be
analyzed for a DNA profile of its owner and that a hair sample could be compared to a
sample from a known individual to determine if they matched. She also said that if a
foreign substance were on hair, the substance could be swabbed for DNA testing,
although the Petitioner does not contend and presented no evidence that the hairs
contained any visible foreign substance. Even affording the Petitioner the presumption
that DNA testing would be favorable to the defense, the Petitioner cannot establish a
                                           -35-
sufficient probability to undermine confidence in the State‟s decision to prosecute him or
in the conviction had the State or the jury known of the presumptively favorable DNA
results. See Powers, 343 S.W.3d at 55. As we have noted, the post-conviction court was
heavily swayed by the evidence of the Petitioner‟s guilt. In this regard, we note
particularly the evidence that the Petitioner‟s DNA profile was detected from the material
collected from the victim‟s fingernail clippings.

        Regarding the “foreign material” in an envelope in the rape kit, Agent Nelson
testified that she did not test the evidence. No evidence was presented at the hearing to
show that the foreign material contained any biological material that was suitable for
DNA analysis. As the post-conviction court determined, the Petitioner failed to show the
existence of untested evidence which was suitable for testing.

       The post-conviction court determined that the Petitioner failed to show his
application was “made for the purpose of demonstrating innocence and not to
unreasonably delay the execution of sentence or the administration of justice.” T.C.A. §
40-30-304(4). We note that the Petitioner‟s contention is that DNA testing could identify
the DNA of a perpetrator other than himself. We likewise note that the Petitioner is
currently serving a life sentence and that DNA testing would not delay the execution of
his sentence or the administration of justice, insofar as regards his serving a life sentence.
See Griffin v. State, 182 S.W.3d 795, 799-800 (Tenn. 2006) (holding that record did not
support a conclusion the petitioner‟s request for DNA testing was filed for “improper
dilatory purposes” when, at the time the petition was filed, the petitioner was serving, and
would continue to serve, his life sentence). We conclude that the court‟s determination
regarding this factor is not supported by the record.

      As we have stated, the Petitioner was required to establish that all four factors
enumerated in Code section 40-30-304 existed relative to the items for which he sought
DNA testing. Because he failed to do so, he is not entitled to relief pursuant to the Post-
Conviction DNA Analysis Act.

       In consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.


                                           ____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE




                                            -36-